DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 10 October 2018 is acknowledged. Claims 1-17 as amended are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “one or more epoxy resins chosen epoxy resins” appears to be missing the word “from” after “chosen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the phrase “wherein, the compositions have a pH of from 3 to 8” is unclear because the use of the plural “compositions” raises a question of whether the pH limitation is applicable 
As to claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “surfactant”, and the claim also recites “preferably, an epoxy functional nonionic surfactant . . . “, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt introduced by the term “preferably” as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0225517 (“Ohtani”) as evidenced by US 2016/0222220 (“Hoshikawa”).
	As to claim 1, Ohtani teaches a composition comprising an acid or anhydride modified polyolefin (para. 0045), specifically in aqueous dispersion (see para. 0154). Ohtani teaches that the dispersion of acid modified polyolefin is neutralized with basic substance to a pH of 6 to 10, which overlaps the recited range of 3 to 8 (para. 0086). Ohtani further teaches the polyolefin should have a particle size of 1 micron or less for dispersion stability (para. 0127), which substantially overlaps the recited range of 0.2 to 1.0 microns. 
	Ohtani teaches that the sizing composition further comprises an aqueous resin dispersion (D) (para. 0092), specifically containing an epoxy resin. While Ohtani does not explicitly state an epoxy equivalent weight range of particle size range, Ohtani does suggest the use of bisphenol A epoxy 
	While not exemplified, Ohtani teaches a ratio between the acid modified polymer (further modified with a hydrophilic polymer as AB) and the epoxy resin is from 2:8 to 9:1 (para. 0105), or approximately 20 to 90 wt % of the solids of the composition, which overlaps the recite range of 2 to 30 wt %. Lastly, Ohtani teaches that an anionic surfactant may be used, in an amount of 1 to 70 wt % of the epoxy resin (para. 0101). Given the amount of epoxy resin, it is calculated to provide approximately 0.7 to 56 wt % of anionic surfactant, based on solids, which encompasses the range of 2 to 8 wt %. While Ohtani does not state that the polyolefin dispersion is stabilized by this surfactant, Ohtani teaches the presence of the anionic surfactant, and is thus presumed to serve the recited function.
	As such, it would be an obvious modification of the composition of Ohtani, including the use of the recited amount of polyolefin dispersion and the recited pH and particle size, as Ohtani teaches such amounts are suitable for forming a stable dispersion with epoxy resin, further using the recited amount of anionic surfactant, as Ohtani recites such proportions in the composition for stabilizing epoxy resin.
	As to claim 2, Ohtani does not explicitly state the particle size ratio. However, as discussed with respect to claim 1, Ohtani as evidenced by Hoshikawa teaches epoxy resin dispersions having a range of 0.5 micrometers, and a particle size range of 1 micrometer or less for the polyolefin dispersion, and thus includes at least a 1:1 to 2:1 ratio, which overlaps the recited range. Ohtani teaches the particle size of the polyolefin dispersion is selected for dispersion stability (para. 0127), and as such, the selection of the particle size, and thus the ratio of the particle size of polyolefin to epoxy, is an obvious modification based on dispersion stability.
	As to claim 3, Ohtani teaches the acidic group (acid or anhydride) is present in the polyolefin from 0.1 to 10 mass % of the resin, thus solids of the dispersion (para. 0063), from a viewpoint of the dispersibility of the polymer and compatibility with the matrix resin, which encompasses the recited range. As such, the use of polyolefins with the recited amount of functionality is an obvious modification based on dispersibility and compatibility.
	As to claim 4, Ohtani teaches that the polyolefin is acid or anhydride functionalized (para. 0055), and that the acid or anhydride groups may be partly further reacted with a resin (para. 0081). Ohtani teaches that the polymer reacted with the acid functional polyolefin may be epoxy functional (para. 0072), thus resulting in an epoxy adduct of an acid or anhydride functionalized polyolefin. Ohtani further teaches the polyolefin structure may be polypropylene (para. 0049).
	As to claim 5, Ohtani teaches that the anhydride functionalized polyolefin may include maleic anhydride groups (para. 0057, exemplified at para. 0150).
	As to claim 6, Ohtani, as discussed with respect to claim 1, teaches bisphenol A epoxy, which is a difunctional glycidyl ether of a polyol (bisphenol A).
	As to claim 7, Ohtani teaches the composition includes acid functional polymers, which as taught by Ohtani, para. 0072, is reactive with epoxy, and thus can be considered to be a hardener for epoxy resin.	
	As to claims 9 and 11-16, Ohtani teaches that the polyolefin dispersion is produced by a process including the stripping away of solvents (para. 0157), and teaches forming epoxy resin dispersions without solvent (para. 0183). As such, Ohtani contemplates forming resin compositions of aqueous dispersions substantially without solvent.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0225517 (“Ohtani”) as evidenced by US 2016/0222220 (“Hoshikawa”) as applied to claim 1, further in view of JP 2002-003657 A (“Iwasaki”).
A machine translation of JP 2002-003657 A was provided with applicant’s IDS dated 18 June 2021.
	As to claim 8, Ohtani teaches the use of anionic surfactants, but is silent as to the recited compounds. However, Iwasaki teaches aqueous dispersions of acid modified polyolefins and epoxy resins, and teaches that suitable surfactants for dispersing such resins include sodium lauryl sulfate (lauryl sulfate alkali metal salt) and sodium polyoxyethylene alkyl ether sulfate (ethoxylated lauryl sulfate alkali metal salt) (para. 0026, 0027). As such, the use of the recited surfactants is an obvious modification, as these compounds are suggested by Iwasaki for preparing dispersions of the recited resins.
As to claim 17, Ohtani teaches that the polyolefin dispersion is produced by a process including the stripping away of solvents (para. 0157), and teaches forming epoxy resin dispersions without solvent (para. 0183). As such, Ohtani contemplates forming resin compositions of aqueous dispersions substantially without solvent.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-003657 A (“Iwasaki”).
A machine translation of JP 2002-003657 A was provided with applicant’s IDS dated 18 June 2021.
As to claim 10, Iwasaki teaches a method for preparing an aqueous composition (para. 0009). Iwasaki teaches blending a polyolefin dispersion and an epoxy resin dispersion (para. 0018) to produce the composition. Iwasaki teaches preferably using a polyolefin modified with maleic anhydride (para. 0011) so as to crosslink with the epoxy resin (para. 0012). 

	Iwasaki teaches that the epoxy dispersion may be prepared by pulverizing in a mill with water (para. 0025). While not exemplified, Iwasaki teaches the use of anionic surfactants (paras. 0026, 0027), and thus the use of anionic surfactants in preparing the epoxy dispersion is an obvious modification suggested by Iwasaki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764